DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.  Claim(s) 1-14 is/are pending and under examination.
Applicant’s amendments have overcome all rejections under 35 USC 103 from the previous Office Action mailed on 2/25/22.  However, the amendments have necessitated an updated search and revealed new relevant prior art, which is applied under 35 USC 103 as set forth below.  Therefore, Applicant’s arguments with respect to the previously applied prior art is moot.
Claim Rejections - 35 USC § 103 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being obvious over SINGH (US 10,902,745) in view of JARC (US 2014/0051049) and US 2016/0155364 to PIRON.  Regarding claim(s) 2 and 5-7, see the reasons stated in pages 2-4 of the previous office action mailed on 8/24/21 and incorporated herein by reference.  
Regarding claim 1, SINGH teaches a simulator system for an individual to practice neuroendoscopic surgical procedures (Abstract; col. 1, lines 14-21 and 33-42: Box trainer for neuro-endoscopy education and training, a minimally invasive procedure where the endoscope is used to access deep structures of the brain.  The device is designed in part to improve instrument-tissue manipulation), comprising: 
an enclosure comprising an opaque top comprising at least one port allowing passage of 5surgical instruments from outside the enclosure into an interior of the enclosure (col. 8, lines 21-52: box trainer comprising an enclosed working area, including opaque material, to block the trainee’s direct line of sight of the activity area, the box trainer further including a working port on an upper surface for insertion of an endoscope and tool into the activity area inside the box trainer); 
a test structure formed as a model of a brain superstructure deployed in the interior of the enclosure (col. 6, lines 58-61: objects having tissue-like properties; col. 7, lines 17-25; col. 8, lines 21-52 and 56-60: activity area inside the box trainer, which includes dimensional constraints to replicate the real surgery scenario of endo-nasal neuro-endoscopic surgery; col. 9, lines 9-10: rubber sheet provided to provide sense of tissue).  
SINGH does not expressly disclose: wherein the interior of the enclosure comprises an aqueous environment configured to receive test structures; a cover covering the at least one port; and a test structure formed as a model of a brain superstructure deployed into the aqueous environment within the interior of the enclosure, as recited in claim 1.  
Regarding the limitation “a cover covering the at least one port”, JARC teaches a related anatomical model for endoscopic training purposes (Abstract; par. 0033), which includes an anatomical model as shown in FIGURE 1 comprising a housing (ref. 101).  JARC further provides that the structure interpreted as a housing includes a plurality of openings (e.g., ref. 102, 103, 104), interpreted as ports, which may each a include cannula support (FIG. 3A, 3B, 3C, ref. 301) interpreted as a mounting plate, supporting a site piece (310), interpreted as a cover, which are used for endoscope insertion (par. 0044).  JARC further teaches the various cannula supports may vary by material or markings, for example, to aid in the training scenario by simulating different cannula support characteristics at various anatomic positions (par. 0040; 0041; 0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cannula support and site piece, as taught by JARC, at each insertion location in the housing of SINGH, in order to simulate different cannula insertion locations at different locations in the anatomical structure, thereby providing a more realistic training experience.  
Regarding the limitation wherein the interior of the enclosure comprises “an aqueous environment configured to receive test structures” and the test structure formed as a model of a brain superstructure “deployed into the aqueous environment” within the interior of the enclosure”, PIRON teaches a related surgical training model comprising an enclosure for housing elements of a simulated brain for the purpose of practicing various neurosurgical techniques (par. 0042; 0075: such as accessing a tumor located deep in the brain), including endo-nasal neurosurgical techniques (par. 0042, such as endo-nasal, port-based craniotomy), wherein the enclosure is described as water-tight and containing a liquid surrounding a simulated brain (par. 0075), the liquid being described in one example as a liquid which mimics or imitates the “feel” and viscosity of cerebrospinal fluid  when it is being passed through by surgical instruments (par. 0080).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cerebrospinal fluid layer in which the simulated brain tissue resides in an enclosure surrounded by a simulated cerebrospinal fluid which mimics the “feel” and viscosity of actual cerebrospinal fluid, as taught by the neurosurgical training apparatus of PIRON into the  modified neuro-endoscopy trainer of SING in order to provide a more realistic training experience by simulating the feel and viscosity of the cerebrospinal fluid layer when a surgical instrument passes through it.
Regarding claim 3, SINGH further teaches wherein the test structure is a pegboard used to practice a ring transfer task (col. 6, lines 58-61: for performing tasks like 1pick and place; col. 8, lines 5-6: peg plate with rubber rings for manipulation capable of being used to practice a ring transfer task).
Regarding claim 4, SINGH teaches the elements above, but does not expressly disclose wherein the enclosure is at least partially filled with water.  Examiner previously took OFFICIAL NOTICE in the non-final office action mailed 8/24/21 that it was routine and conventional before the effective filing date of the claimed invention to use water as an ingredient in simulated blood or bodily fluid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use water in the modified neuroendoscopic trainer of SINGH, in order to provide simulated blood or bodily fluid. Because Applicant did not traverse this in the response filed 11/24/21, the statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over SINGH in view of JARC and PIRON, as applied to claim 1 with respect to claim 8, in further view of US 2016/0071437 to HOKE.
Regarding claim 8, SINGH further teaches a test structure as provided in claim 1 above, but fails to further expressly disclose wherein the test structure is selected from the group consisting of: a simulated endoscopic third ventriculostomy/fenestration; and an object for performing a cutting task with a single scissor through a working channel. 
Regarding claim 14, SINGH teaches a simulator system for an individual to practice neuroendoscopic surgical procedures (Abstract; col. 1, lines 14-21 and 33-42: Box trainer for neuro-endoscopy education and training, a minimally invasive procedure where the endoscope is used to access deep structures of the brain.  The device is designed in part to improve instrument-tissue manipulation), comprising: 
an enclosure comprising an opaque top comprising at least one port allowing passage of surgical instruments from outside the enclosure into an interior of the enclosure (col. 8, lines 21-52: box trainer comprising an enclosed working area, including opaque material, to block the trainee’s direct line of sight of the activity area, the box trainer further including a working port on an upper surface for insertion of an endoscope and tool into the activity area inside the box trainer); 
a test structure formed as a model of a brain superstructure deployed in the interior of the enclosure (col. 6, lines 58-61: objects having tissue-like properties; col. 7, lines 17-25; col. 8, lines 21-52 and 56-60: activity area inside the box trainer, which includes dimensional constraints to replicate the real surgery scenario of endo-nasal neuro-endoscopic surgery; col. 9, lines 9-10: rubber sheet provided to provide sense of tissue), 
wherein the test structure is selected from the group consisting of: an object (col. 9, lines 9-10: rubber sheet representing tissue in the activity area).
SINGH does not expressly disclose wherein the interior of the enclosure comprises an aqueous environment configured to receive test structures; and a test structure formed as a model of a brain superstructure deployed into the aqueous environment within the interior of the enclosure; a cover covering the at least one port and wherein the test structure is selected from the group consisting of: a bone-simulated material with a small hole in center to simulate endonasal surgical procedures; a simulated nasal septum to practice cutting and elevating a membrane from a vertical surface with a dissector; and an object for performing a cutting task with multiple instruments to grasp and cut, as recited in claim 14.  
Regarding the limitation wherein the interior of the enclosure comprises “an aqueous environment configured to receive test structures” and the test structure formed as a model of a brain superstructure “deployed into the aqueous environment” within the interior of the enclosure”, PIRON teaches a related surgical training model comprising an enclosure for housing elements of a simulated brain for the purpose of practicing various neurosurgical techniques (par. 0042; 0075: such as accessing a tumor located deep in the brain), including endo-nasal neurosurgical techniques (par. 0042, such as endo-nasal, port-based craniotomy), wherein the enclosure is described as water-tight and containing a liquid surrounding a simulated brain (par. 0075), the liquid being described in one example as a liquid which mimics or imitates the “feel” and viscosity of cerebrospinal fluid  when it is being passed through by surgical instruments (par. 0080).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cerebrospinal fluid layer in which the simulated brain tissue resides in an enclosure surrounded by a simulated cerebrospinal fluid which mimics the “feel” and viscosity of actual cerebrospinal fluid, as taught by the neurosurgical training apparatus of PIRON into the  modified neuro-endoscopy trainer of SING in order to provide a more realistic training experience by simulating the feel and viscosity of the cerebrospinal fluid layer when a surgical instrument passes through it.
Regarding the limitation “a cover covering the at least one port”, JARC teaches a related anatomical model for endoscopic training purposes (Abstract; par. 0033), which includes an anatomical model as shown in FIGURE 1 comprising a housing (ref. 101).  JARC further provides that the structure interpreted as a housing includes a plurality of openings (e.g., ref. 102, 103, 104), interpreted as ports, which may each a include cannula support (FIG. 3A, 3B, 3C, ref. 301) interpreted as a mounting plate, supporting a site piece (310), interpreted as a cover, which are used for endoscope insertion (par. 0044).  JARC further teaches the various cannula supports may vary by material or markings, for example, to aid in the training scenario by simulating different cannula support characteristics at various anatomic positions (par. 0040; 0041; 0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cannula support and site piece, as taught by JARC, at each insertion location in the housing of SINGH, in order to simulate different cannula insertion locations at different locations in the anatomical structure, thereby providing a more realistic training experience.  
Regarding the limitation “an object for performing a cutting task with a single scissor through a working channel” as recited in claim 8 and the limitation “wherein the test structure is an object for performing a cutting task with multiple instruments to grasp and cut” as recited in claim 14 (Examiner notes that “a bone-simulated material with a small hole in center to simulate endonasal surgical procedures” and “a simulated nasal septum to practice cutting and elevating a membrane from a vertical surface with a dissector” are recited in the alternative as members of a Markush group, and thus the prior art reference need only disclose at least one of the members of the Markush group to render the claim obvious), HOKE teaches a simulated tissue structure for surgical training including a simulated tissue structure comprising a tissue portion at least partially obscured from view by the user such that the user must perform laparoscopic surgical techniques to manipulate said simulated tissue structure, removing a tumor or other undesired tissue (Abstract).  HOKE discloses various tissue models for performing this task and configured as modules, wherein each module comprises a receiving portion and within that receiving portion is simulated tumor module (par. 0039; FIG. 6A, 6B).  The disclosed receiving portion is disclosed as having a cylindrical shape (or alternatively the tumor module can be any shape with a complementary shaped receiving portion), which Examiner interprets as a channel because it is a passage to the tumor module residing therein.  Moreover, HOKE discloses each tissue module may be placed within a larger body cavity of the surgical training device or framework, and the use may practice removing the tumor using surgical instruments, such as scalpel or other medical instruments to remove the tumor (par. 0039).  Thus, Examiner interprets the tissue model including the tumor module as reasonably capable of being used with multiple instruments, including medical instruments for cutting (including a single scissor) and grasping the simulated tumor.  Examiner notes that the claims do not positively recite a scissors or instrument to grasp and cut, but instead recite these elements as an intended use of the claimed device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a tissue sample comprising a tumor module placed into a cylindrical channel capable of being used with a plurality of medical instruments to manipulate and cut away a simulated tumor, as taught by YAMASHITA, into the modified training system of SINGH, in order to provide additional laparoscopic training exercises to improve instrument-tissue manipulation in a simulated environment.  

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being obvious over SINGH in view of JARC and PIRON, as applied to claim 1, in further view of KERINS (US 2017/0291359).  Regarding claim(s) 9-13, see the reasons stated in pages 4-6 of the previous office action mailed on 8/24/21 and incorporated herein by reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715